     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: CARMEN JOHN PERRI
 8

 9
                           UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA– SOUTHERN DIVISION
11

12
                                           Case No.
13   CARMEN JOHN PERRI, an
                                           Complaint For Damages And
14   individual,                           Injunctive Relief For:
15
                     Plaintiff,             1. VIOLATIONS OF THE
16                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
17
                                               seq. as amended by the ADA
18                                             Amendments Act of 2008 (P.L. 110-
     MENGYI JIA, an individual; MSM
19                                             325).
     CARSON, L.L.C., a California
20   limited liability company; and DOES
                                            2. VIOLATIONS OF THE UNRUH
     1-10, inclusive,
21                                             CIVIL RIGHTS ACT, CALIFORNIA
                                               CIVIL CODE § 51 et seq.
22                  Defendants.
23

24
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
25
     MENGYI JIA, an individual; MSM CARSON, L.L.C., a California limited liability
26
     company; and Does 1-10 (“Defendants”) and alleges as follows:
27
                                        PARTIES:
28

                                             1
                                        COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 2 of 10 Page ID #:2


 1         1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
 2
     These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 3
     hands, and legs. He has also developed permanent nerve damage that has caused
 4

 5   increased pain and limits his ability to function and limits his mobility, especially for

 6   any extended period of time. He is substantially limited in performing one or more
 7   major life activities, including but not limited to: walking, standing, ambulating,
 8
     and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 9
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
10

11   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a

12   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
13   any significant distance without having to periodically rest, and often relies upon
14
     mobility devices to ambulate including a cane, walker, or wheelchair. With such
15
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
16

17   with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA

18   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the
19   ADA set forth at 28 C.F.R. §§ 36.101 et seq. He was issued a Disabled Person
20
     Parking Placard by the State of California in June 2017.
21
           2.     Plaintiff brings this action acting as a “private attorney general” as
22

23   permitted under the ADA to privatize enforcement of the ADA without the

24   American tax payer(s) bearing the financial tax burden for such action.
25         3.     Plaintiff is informed and believes and thereon alleges that Defendant
26   MSM CARSON, L.L.C., a California limited liability company, owned the property
27   located at 800 Torrance Blvd. #110, Redondo Beach, California 90277 (“Property”)
28   on or around March 31, 2019.
                                                2
                                           COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 3 of 10 Page ID #:3


 1         4.     Plaintiff is informed and believes and thereon alleges that Defendant
 2   MSM CARSON, L.L.C., a California limited liability company, owns the Property
 3   currently.
 4         5.     Plaintiff is informed and believes and thereon alleges that Defendant
 5   MENGYI JIA, an individual, owned, operated, and controlled Oasis Paradise Spa
 6   (“Business”) located at the Property on March 31, 2019.
 7         6.     Defendant MENGYI JIA, an individual, operates and controls the
 8   Business located at the Property currently.
 9         7.     Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the subject property and business, or their
11   relative responsibilities in causing the access violations herein complained of, and
12   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
13   informed and believes that each of the Defendants herein, including Does 1 through
14   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
15   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
16   when the true names, capacities, connections, and responsibilities of the Defendants
17   and Does 1 through 10, inclusive, are ascertained.
18                              JURISDICTION AND VENUE
19         8.     This Court has subject matter jurisdiction over this action pursuant
20   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
21         9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
22   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
23   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
24   federal ADA claims in that they have the same nucleus of operative facts and
25   arising out of the same transactions, they form part of the same case or controversy
26   under Article III of the United States Constitution.
27         10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
28   real property which is the subject of this action is located in this district and because
                                                3
                                           COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 4 of 10 Page ID #:4


 1   Plaintiff's causes of action arose in this district.
 2                                FACTUAL ALLEGATIONS
 3          11.    Plaintiff went to the Business on or about March 31, 2019 for the dual
 4   purpose of obtaining service information and to confirm that this public place of
 5   accommodation is accessible to persons with disabilities within the meaning federal
 6   and state law.
 7          12.    The Business is a facility open to the public, a place of public
 8   accommodation, and a business establishment.
 9          13.    Parking spaces are one of the facilities, privileges and advantages
10   reserved by defendants to persons at the property serving the Business.
11          14.    Unfortunately, although parking spaces were one of the facilities
12   reserved for patrons, there were no designated parking spaces available for persons
13   with disabilities that complied with the Americans with Disability Act Accessibility
14   Guidelines (“ADAAG”) on March 31, 2019.
15          15.    At that time, instead of having architectural barrier free facilities for
16
     patrons with disabilities, Defendants have: a built up curb ramp that projects from
17
     the sidewalk and into the access aisle (Section 406.5) and is in excess of the
18

19   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

20   there were no compliant designated disabled parking serving the Business designed
21   for persons with disabilities.
22          16.    Subject to the reservation of rights to assert further violations of law
23   after a site inspection found infra, Plaintiff asserts there are additional ADA
24   violations which affect him personally.
25          17.    Plaintiff is informed and believes and thereon alleges Defendants had
26   no policy or plan in place to make sure that there was compliant accessible parking
27   reserved for persons with disabilities prior to March 31, 2019.
28          18.    Plaintiff is informed and believes and thereon alleges Defendants have
                                                  4
                                             COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 5 of 10 Page ID #:5


 1   no policy or plan in place to make sure that the designated disabled parking for
 2   persons with disabilities comport with the ADAAG.
 3          19.   Plaintiff personally encountered these barriers. The presence of these
 4   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 5   conditions at public place of accommodation and invades legally cognizable
 6   interests created under the ADA.
 7          20.   The conditions identified supra in paragraph 15 are necessarily related
 8   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 9   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
10   holder of a disabled parking placard; and because the enumerated conditions relate
11   to the use of the accessible parking, relate to the slope and condition of the
12   accessible parking and accessible path to the accessible entrance, and relate to the
13   distance of the accessible path to the accessible entrance.
14          21.   As an individual with a mobility disability who at times relies upon a
15   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
16   accommodations have architectural barriers that impede full accessibility to those
17   accommodations by individuals with mobility impairments.
18          22.   Plaintiff is being deterred from patronizing the Business and its
19   accommodations on particular occasions, but intends to return to the Business for the
20   dual purpose of availing himself of the goods and services offered to the public and
21   to ensure that the Business ceases evading its responsibilities under federal and state
22   law.
23          23.   Upon being informed that the public place of accommodation has
24   become fully and equally accessible, he will return within 45 days as a “tester” for
25   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
26   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
27          24.   As a result of his difficulty experienced because of the inaccessible
28   condition of the facilities of the Business, Plaintiff was denied full and equal access
                                                 5
                                            COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 6 of 10 Page ID #:6


 1   to the Business and Property.
 2          25.      The Defendants have failed to maintain in working and useable
 3   conditions those features required to provide ready access to persons with
 4   disabilities.
 5          26.      The violations identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the Department of
 7   Justice as presumably readily achievable to remove and, in fact, these barriers are
 8   readily achievable to remove. Moreover, there are numerous alternative
 9   accommodations that could be made to provide a greater level of access if complete
10   removal were not achievable.
11          27.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
12   alleges, on information and belief, that there are other violations and barriers in the
13   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
14   notice regarding the scope of this lawsuit, once he conducts a site inspection.
15   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
16   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
17   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
18   have all barriers that relate to his disability removed regardless of whether he
19   personally encountered them).
20          28.      Without injunctive relief, Plaintiff will continue to be unable to fully
21   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
22                                 FIRST CAUSE OF ACTION
23    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
24      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
25                                          (P.L. 110-325)
26          29.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
27   above and each and every other paragraph in this Complaint necessary or helpful to
28   state this cause of action as though fully set forth herein.
                                                  6
                                              COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 7 of 10 Page ID #:7


 1         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods, and services of any place
 3   of public accommodation are offered on a full and equal basis by anyone who owns,
 4   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 5   Discrimination is defined, inter alia, as follows:
 6                a.     A failure to make reasonable modifications in policies, practices,
 7                       or procedures, when such modifications are necessary to afford
 8                       goods, services, facilities, privileges, advantages, or
 9                       accommodations to individuals with disabilities, unless the
10                       accommodation would work a fundamental alteration of those
11                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12                b.     A failure to remove architectural barriers where such removal is
13                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
15                       Appendix "D".
16                c.     A failure to make alterations in such a manner that, to the
17                       maximum extent feasible, the altered portions of the facility are
18                       readily accessible to and usable by individuals with disabilities,
19                       including individuals who use wheelchairs, or to ensure that, to
20                       the maximum extent feasible, the path of travel to the altered area
21                       and the bathrooms, telephones, and drinking fountains serving
22                       the area, are readily accessible to and usable by individuals with
23                       disabilities. 42 U.S.C. § 12183(a)(2).
24         31.    Any business that provides parking spaces must provide accessible
25   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
26   Standards, parking spaces and access aisles must be level with surface slopes not
27   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
28   Standards, access aisles shall be at the same level as the parking spaces they serve.
                                                7
                                           COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 8 of 10 Page ID #:8


 1   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
 2   required to be nearly level in all directions to provide a surface for wheelchair
 3   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
 4   provide a level access aisle in the designated disabled parking space is a violation of
 5   the law and excess slope angle in the access pathway is a violation of the law.
 6         32.       A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily accessible
 8   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9         33.       Here, the failure to ensure that accessible facilities were available and
10   ready to be used by Plaintiff is a violation of law.
11         34.       Given its location and options, Plaintiff will continue to desire to
12   patronize the Business but he has been and will continue to be discriminated against
13   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
14   the barriers.
15                                SECOND CAUSE OF ACTION
16       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
17         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         36.       California Civil Code § 51 et seq. guarantees equal access for people
21   with disabilities to the accommodations, advantages, facilities, privileges, and
22   services of all business establishments of any kind whatsoever. Defendants are
23   systematically violating the UCRA, Civil Code § 51 et seq.
24         37.       Because Defendants violate Plaintiff’s rights under the ADA, they also
25   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
26   violations are ongoing.
27         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
28   actions constitute discrimination against Plaintiff on the basis of a disability, in
                                                  8
                                              COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 9 of 10 Page ID #:9


 1   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 2   previously put on actual or constructive notice that the Business is inaccessible to
 3   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
 4   inaccessible form, and Defendants have failed to take actions to correct these
 5   barriers.
 6                                         PRAYER
 7   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 8   follows:
 9         1.     A preliminary and permanent injunction enjoining Defendants from
10   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
11   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
12   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
13   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
14   under the Disabled Persons Act (Cal. C.C. §54) at all.
15         2.     An award of actual damages and statutory damages of not less than
16   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
17         3.     An additional award of $4,000.00 as deterrence damages for each
18   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
19   LEXIS 150740 (USDC Cal, E.D. 2016);
20         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
21   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
     Case 8:19-cv-01262-JAK-JPR Document 1 Filed 06/23/19 Page 10 of 10 Page ID #:10


 1

 2                                DEMAND FOR JURY TRIAL
 3          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 4    raised in this Complaint.
 5

 6    Dated: June 23, 2019             MANNING LAW, APC
 7

 8                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 9                                        Michael J. Manning, Esq.
10                                        Craig G. Côté, Esq.
                                          Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                10
                                            COMPLAINT
